IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 00-60509
                         Summary Calendar



QUANTAS TURNER,

                                         Plaintiff-Appellant,

versus

HILLARD WADE; ANTHONY HARRIS; JESSIE RANDLE;
BRUCE ROBINSON; CORY MCCRAY; WALKER, Corrections
Officer 01; L. NELSON; ROBERT GRAYSON;
LONNIE KIDD,

                                         Defendants-Appellees.

                      --------------------
          Appeal from the United States District Court
            for the Northern District of Mississippi
                    USDC No. 4:98-CV-230-P-A
                      --------------------
                         January 8, 2001

Before REAVLEY, DAVIS and DeMOSS, Circuit Judges.

PER CURIAM:*

     Quantas Turner, Mississippi prisoner #58193, appeals from

the district court's dismissal of his complaint alleging that the

defendants assaulted him and issued an unjust Rules Violation

Report ("RVR").   Turner argues that he properly exhausted his

administrative remedies with respect to the assault claim and

therefore he should have been permitted to proceed on that claim

and to challenge the procedural deficiencies in his RVR hearing.


     *
        Pursuant to 5th Cir. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5th Cir.
R. 47.5.4.
                           No. 00-60509
                                -2-

     After a de novo review of the record, we find that Turner's

requests to the Administrative Remedy Program fail to establish

that he exhausted his administrative remedies on the assault

claim.   See Powe v. Ennis, 177 F.3d 393, 394 (5th Cir. 1999);

Wendell v. Asher, 162 F.3d 887, 890-91 (5th Cir. 1999).   Turner's

due process claim based on the RVR and disciplinary hearing fails

to state a claim implicating the Due Process Clause.   See Sandin

v. Conner, 515 U.S. 472, 483-84 (1995).

     AFFIRMED.